Title: From George Washington to Major General Lafayette, 26 June 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    
                        Dr Marquiss
                        June 26: 1778  OClock
                    
                    I received your favors of last night and this morning. I have given the most positive & pointed orders for provisions for your Detachment and am sorry that they have not arrived.
                    In order that the Troops may be supplied, I wish you would always send up, an Active Officer in time to the Commissary, who might never leave him till he obtained the necessary supplies. This will be attended with more certain relief than by writing by common expresses. Though giving the Enemy a stroke is a very desireable event, yet I would not wish you to be too precipitate in the measure or to distress your men by an over hasty march. The Weather is extremely warm and by a too great exertion in pushing the Troops many of em will fall sick and be rendered entirely unfit for service. I am Dr Marquiss &.
                    Cranbury [N.J.] 45 m. past 9 OClock A.M. I am now arrived here with the Head of our line. I must repeat again my wish that you do not push on with too much rapidity. You may be, in case of Action, at too great a distance to receive succour and exposed from thence to great Hazard. The Troops here are suffering for want of provision, as well as those  with you, and are under the necessity of halting, till they are refreshed. Had this unfortunate circumstance not intervened, the severe rain now falling would compel ’em to delay their march for the present. Your provision is on the Road. I am My Dr Marquiss Yr Most Obedt sert
                    
                        G.W.
                    
                